Citation Nr: 0532691	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  01-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the veteran's non-Hodgkin's large cell 
lymphoma residuals with radiation brachial plexopathy.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and R. C., Ph.D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which, in 
pertinent part, established service connection for large cell 
lymphoma residuals; assigned a noncompensable evaluation for 
that disability; and denied service connection for renal cell 
carcinoma.  In October 2002, the RO recharacterized the 
veteran's service-connected lymphoma residuals as non-
Hodgkin's large cell lymphoma residuals with radiation 
brachial plexopathy and assigned a 20 percent evaluation for 
that disability.  In November 2003, the veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  In November 2004, the Board granted service 
connection for renal cell carcinoma and remanded the issue of 
an evaluation in excess of 20 percent for the veteran's non-
Hodgkin's large cell lymphoma residuals to the RO for 
additional action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
lymphoma residuals.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased evaluation.  
However, the Court did not provided a specific name for the 
issue in lieu of "increased disability evaluation."  In the 
absence of such direction, the Board has framed the issue as 
an initial evaluation in excess of 20 percent for the 
veteran's non-Hodgkin's large cell lymphoma residuals with 
radiation brachial plexopathy.  The veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

REMAND

In reviewing the report of a March 2003 VA examination for 
compensation purposes, the Board observes that the veteran 
exhibited a right anterior cervical scar on his neck where he 
underwent a lymph node dissection during treatment of his 
lymphoma.  The VA examiner neither reported any measurements 
of the veteran's neck scar nor ordered that unretouched color 
photographs be taken of it.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
the March 2003 examination report is inadequate for rating 
purposes in light of the provisions of 38 C.F.R. §§ 4.117, 
4.118, Diagnostic Codes 7715, 7800 (2005).  

A November 2003 written statement from Joan Goldberg, M.D., 
conveys that the veteran was her patient.  She related that 
the veteran's lymphoma was "potentially life-threatening."  
Clinical documentation from Dr. Goldberg dated after June 
2002 is not of record.  The VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).   

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his non-Hodgkin's large cell 
lymphoma residuals after June 2002 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Joan Goldberg, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his non-Hodgkin's large cell lymphoma 
residuals with radiation brachial 
plexopathy.  All indicated tests and 
studies, including measurements and 
unretouched color photographs of the 
veteran's neck scar, should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's radiation brachial plexopathy 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  A determination 
on whether the veteran exhibits pain with 
use of the upper extremities should be 
noted and described.  If feasible, 
determinations concerning pain, weakness, 
and fatigability should be made and 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
non-Hodgkin's large cell lymphoma 
residuals with radiation brachial 
plexopathy upon his vocational pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective August 30, 2002, for rating 
skin disorders.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  
3.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 20 percent for his 
non-Hodgkin's large cell lymphoma 
residuals with radiation brachial 
plexopathy with express consideration of 
VAOPGCPREC 7-2003.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


